ORDER

PER CURIAM.
AND NOW, this 8th day of March, 2004, Samuel A. Malat having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated September 4, 2003; the said Samuel A. Malat having been directed on December 10, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Samuel A. Malat is suspended from the practice of law in this Commonwealth for a period of three months, to run consecutive to the suspension imposed by this Court on November 24, 2003, at Board File No. Cl-03-342, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.